DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on July 28, 2022, were received. Claims 1 and 3 have been amended. Claims 2, 8 and 14 have been cancelled. Claims 4-6, 10-12 and 16-18 have been withdrawn from consideration. Therefore, Claims 1, 3, 7, 9, 13, 15, 19 and 20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 29, 2022.

Claim Rejections - 35 USC § 112
4.	The rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been overcome based on the cancellation of the Claim.

5.	The rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been overcome based on the amendments to the Claim and the arguments presented on pages 7-8 of the Remarks dated July 28, 2022.

Claim Rejections - 35 USC § 102
6.	The rejection of Claims 1-3, 7-9, 13-15 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Dunham et al. (US 2016/0248129 A1), has been overcome based on the amendments to the Claims.

7.	Claims 1, 3, 7, 9, 13, 15 and 19-20 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Dunham et al. (US 2016/0248129 A1).
With regard to Claim 1, Dunham et al. disclose in Figure 2, a battery heating device, called a battery thermal management system (54), of an electric vehicle (12), comprising: a battery heating circuit, called a coolant subsystem (56), an engine cooling circuit, called a refrigerant subsystem (58), a three-way valve (62), and a temperature sensor (64) (paragraphs 0036, 0042), wherein the three-way valve (62) connects the battery heating circuit (56) and the engine cooling circuit (58) to mix a first liquid, called coolant portion (C3), in the engine cooling circuit (58) and a second liquid, called coolant portion (C2), in the battery heating circuit (56), and transmits a mixed liquid to the battery heating circuit (56) to heat a battery (24) in the battery heating circuit (56) (paragraphs 0037-0041), the temperature sensor (64) is arranged between the battery (24) in the battery heating circuit (56) and a first pump (68) in the battery heating circuit (56), the temperature sensor (64) is connected to the three-way valve (62) when positioned upstream from or inside of the battery (24) (paragraph 0042), and when the temperature sensor (64) is positioned upstream from or inside of the battery (24), the temperature sensor (64) is inherently configured to detect a temperature of the first liquid (C3) before the first liquid passes through the battery (24), the three-way valve (62) is configured to adjust a mixing ratio of the first liquid (C3) and the second liquid (C2) according to inherent temperature data received from the temperature sensor (64) when it is positioned upstream from the battery (24).
The recitations, “the temperature sensor is configured to detect a temperature of the first liquid before the first liquid passes through the battery”, and “the three-way valve is configured to adjust a mixing ratio of the first liquid and the second liquid according to temperature data”, are considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 3, Dunham et al. disclose in Figure 2, wherein the three-way valve (62) is located between a thermostat (78) in the engine cooling circuit (58) and a cabin heater core which includes a chiller loop (70), in the engine cooling circuit (58) (paragraph 0044), wherein a first end of the three-way valve (62) is connected to a high voltage heater located inside the battery (24) of the battery heating circuit (56) (paragraph 0032); a second end of the three-way valve (62) is connected to the cabin heater core through the chiller loop (70) and coolant portion (C3) (paragraph 0041); a third end of the three-way valve (62) is connected to the thermostat (78) and coolant portion (C2) (paragraphs 0039-0040); and a chiller (71) in the battery heating circuit (56) is connected to a second reservoir, considered as a condenser (90), in the engine cooling circuit (58) (paragraph 0045). 
With regard to Claim 7, Dunham et al. disclose in Figure 3, a battery heat adjustment method, applied to the device noted above, wherein acquiring the first liquid, called a coolant portion (C3), and the second liquid, called a coolant portion (C2); mixing the first liquid (C3) and the second liquid (C2) to obtain a mixed liquid; and transmitting the obtained mixed liquid to the battery heating circuit (56) to adjust temperature of the battery (24) (paragraphs 0056-0059).
With regard to Claim 9, Dunham et al. disclose in Figure 3, a battery heat adjustment method, applied to the device noted above, wherein acquiring the first liquid, called a coolant portion (C3), and the second liquid, called a coolant portion (C2); mixing the first liquid (C3) and the second liquid (C2) to obtain a mixed liquid; and transmitting the obtained mixed liquid to the battery heating circuit (56) to adjust temperature of the battery (24) (paragraphs 0056-0059). 
With regard to Claim 13, Dunham et al. disclose in Figure 3, acquiring a temperature of the first liquid (C3) flowing to the battery (24) in the battery heating circuit (56); adjusting a mixing ratio of the first liquid (C3) and the second liquid (C2) based on the temperature of the first liquid (C3) to obtain a mixed liquid reaching a target temperature; and transmitting the mixed liquid reaching the target temperature to the battery heating circuit (56) to adjust the temperature of the battery (24) (paragraphs 0056-0059). 
With regard to Claim 15, Dunham et al. disclose in Figure 3, acquiring a temperature of the first liquid (C3) flowing to the battery (24) in the battery heating circuit (56); adjusting a mixing ratio of the first liquid (C3) and the second liquid (C2) based on the temperature of the first liquid (C3) to obtain a mixed liquid reaching a target temperature; and transmitting the mixed liquid reaching the target temperature to the battery heating circuit (56) to adjust the temperature of the battery (24) (paragraphs 0056-0059). 
With regard to Claim 19, Dunham et al. disclose in Figures 2-3, a computer-readable storage medium, storing a computer program, called a control strategy (200), wherein the computer program (200) is configured to perform the method noted above during running (paragraphs 0055-0059). 
With regard to Claim 20, Dunham et al. disclose in Figures 2-3, an electronic device, called a controller (104), comprising a memory and a processor, wherein the memory stores a computer program, called a control strategy (200), and the processor is configured to run the computer program (200) to perform the method noted above (paragraphs 0055-0059).

Response to Arguments
8.	Applicant's arguments filed July 28, 2022, have been fully considered but they are not persuasive. 
	Applicant argues, “In Dunham, the temperature sensor 64 is positioned between the battery assembly 24 and the T-joint 66, but does not connect to the three-way valve 62. However, the temperature sensor of amended claim 1 is arranged between the battery and the first pump, and connected to the three-way valve. Obviously, the arrangement of the temperature sensor in amended claim 1 is structurally different from the arrangement of the temperature sensor 64 of Dunham.”
	Dunham teaches in paragraph [0042], “Alternatively, the temperature sensor 64 could be positioned upstream from or inside of the battery assembly 24”. As such, when the temperature sensor 64 is positioned inside of the battery assembly 24, it is connected to the three-way valve.  Also, the claim language of the instant invention does not recite that that temperature sensor must have a direct connection to the three-way valve, and as a result, Dunham meets the claimed recitation since the temperature sensor and the three-way valve are connected through other elements. Therefore, Applicant’s argument is not persuasive.
	Applicant argues, “Additionally, in Dunham, the temperature sensor 64 may be used to detect a temperature of the coolant C that exits the battery assembly 24, see FIG. 2, the temperature sensor 64 detects the temperature of the coolant C that exits the battery assembly 24 to the T-joint 66. However, the temperature sensor of amended claim 1 is configured to detect a temperature of the first liquid before the first liquid passes through the battery. Obviously, the temperature sensor of amended claim 1 is functionally different from the arrangement of the temperature sensor 64 of Dunham.”
	Applicant’s argument is not persuasive.  As noted in the rejection above, and in the response to argument above, Dunham recites in paragraph [0042], “Alternatively, the temperature sensor 64 could be positioned upstream from or inside of the battery assembly 24”. If the arrangement of the temperature sensor is positioned upstream from the battery assembly, the temperature sensor would inherently be configured to detect a temperature of the first liquid before the first liquid passes through the battery.  Also noted, the recitation, “the temperature sensor is configured to detect a temperature of the first liquid before the first liquid passes through the battery”, is considered functional language which imparts intended use to the structural features of the product.  
Finally, Applicant argues, “Additionally, the three-way valve of amended claim 1 is configured to adjust a mixing ratio of the first liquid and the second liquid according to temperature data. However, Dunham does not disclose the above features of amended claim 1.” 
As noted in the rejection above, and in the response to argument above, Dunham recites in paragraph [0042], “Alternatively, the temperature sensor 64 could be positioned upstream from or inside of the battery assembly 24”. If the arrangement of the temperature sensor is positioned upstream from the battery assembly, the three-way valve of amended claim 1 would be inherently configured to adjust a mixing ratio of the first liquid and the second liquid according to temperature data.  Also noted, the recitation, ““the three-way valve is configured to adjust a mixing ratio of the first liquid and the second liquid according to temperature data”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, Applicant’s argument is not persuasive. 


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725